El Juez Asociado Señok Cókdova Dávila,
emitió la opinión del tribunal.
La parte demandante y apelada ha solicitado la desesti-mación del recurso de apelación interpuesto en este caso por entender que dicha apelación es frívola y sólo tiende a dila-tar los procedimientos. La parte apelante alega en oposición *465que las cuestiones que afectan al fondo de las apelaciones no pueden ser ventiladas en simples mociones de desestimación, porque ello sería contrario 'al espíritu de la ley en materia de apelaciones y al derecho de los apelantes.
 Es práctica establecida en esta jurisdicción que pro-cede la desestimación de un recurso de apelación cuando es evidente su frivolidad.
En 24 de octubre de 1932, Smallwood Brothers vendió a Rafael H. Benitez bajo contrato de venta condicional un au-tomóvil marca Ford Del Coupe, por el convenido precio de $1,110.14, bajo las siguientes condiciones: El demandado pagó a la demandante la cantidad de $100 en efectivo y entregó un automóvil marca Ford Tudor que la demandante aceptó en pago parcial por la suma de $250, y el demandado se comprometió a pagar el remanente, ascendente a la suma de $760.14, en diez y ocho pagos iguales mensuales de $42.23 cada uno, el primer pago en 30 de noviembre de 1932 y los otros pagos en el mismo día de cada uno de los diez y ocho meses subsiguientes, conviniéndose en que si vencido uno de los plazos mensuales no fuera pagado, se considerarían ven-cidos los restantes.
En el contrato también se convino que: “1. Cualquier pró-rroga o traspaso de este contrato o de dicho pagaré, no afec-tará en nada las condiciones de este contrato; 2. El compra-dor reconoce y admite que este contrato constituye el conve-nio en su totalidad entre las partes contratantes y que no existe otro contrato verbal o escrito entre las partes, en re-lación a la prenda vendida; 3. La falta del vendedor o sus sucesores para hacer uso de cualquiera de los derechos con-cedidos a él o a ellos por este contrato, no constituirá, ni debe interpretarse como una renuncia por parte del vendedor o sus sucesores de cualquiera de los derechos que él o ellos tienen en virtud de este contrato.”
Alega la demandante bajo juramento que el demandado ha dejado de pagarle un balance de $26.92 correspondiente al plazo vencido en mayo 30 de 1933 y los plazos vencidos *466en junio 30 y julio 30 de 1933, por la suma de $42.23 cada uno, por lo cual se consideran vencidos los restantes, que as-cienden en total a $491.45, y añade que la falta de pago de estas sumas constituye una violación del contrato.
El demandado, en su contestación, admite el otorgamiento del. contrato, pero alega que fue modificado, alterado y no-vado con el consentimiento expreso de la demandante, por lo cual no está obligado a pagar los plazos específicos expresa-dos en aquél. Alega además que por mediación de su abo-gado y representante concurrió a la oficina general de la demandante para hacer un abono de $80 a su cuenta y que dicha demandante se negó a aceptarlo, sin causa ni motivo alguno.
La corte inferior declara en la sentencia apelada que no se han cumplido las condiciones del contrato por parte del demandado, y ordena la incautación y entrega a la parte de-mandante del automóvil vendido condicionalmente, a tenor de lo dispuesto por la Ley de Ventas Condicionales, No. 61, de 13 de abril de 1916 (pág. 126), sin hacer especial condenación de costas.
Se presentó como prueba el contrato de venta condicional y además el testimonio de Juan G-. García, gerente de ventas y cobros de la demandante. El demandado no ofreció evi-dencia alguna.
El Sr. García declara que el primer plazo de $42.23 que venció en noviembre 30, 1932, se pagó en diciembre 1, 1932; que el segundo plazo, que vencía en diciembre 30, 1932, se pagó en enero 31, 1933; que el tercer plazo, que vencía en enero 30, 1933, se pagó en marzo 2, 1933; que del cuarto, que vencía en febrero, 1933, se pagó en abril 10, 1933, $42; que'en mayo 25, 1933, se pagó la cantidad de $100, expidién-dose un recibo, acreditada dicha suma a los meses de marzo y abril, y $25 al plazo de mayo, que vencía el día 30 de dicho mes y año.
A preguntas del abogado Sr. Benitez Flores, declara el demandante que dicho abogado estuvo en su oficina para en-*467tregarle la cantidad de $80, pero que no era lo vencido y no se lo qniso aceptar; qne la cantidad qne está vencida ascen-día a $111.38, y qne no fné aceptada porqne el caso estaba ya en la corte. Efectivamente, la oferta de pago de nna parte de la cantidad vencida se hizo después de haberse ini-ciado esta acción. No se ofreció prueba alguna para demos-trar que el contrato hubiese sido notificado, alterado, o no-vado como alega el demandado.

Opinamos que el recurso de apelación interpuesto es frí-volo y que debe ser desestimado.